                                Case 3:20-cv-04629-WHO Document 30 Filed 12/28/20 Page 1 of 3



                      1 SANDI L. NICHOLS (Bar No. 100403)
                        snichols@allenmatkins.com
                      2 ALLEN MATKINS LECK GAMBLE
                          MALLORY & NATSIS LLP
                      3 Three Embarcadero Center, 12th Floor
                        San Francisco, CA 94111-4074
                      4 Telephone: (415) 837-1515
                        Facsimile: (415) 837-1516
                      5
                        SCOTT D. MROZ (Bar No. 111848)
                      6 SMroz@wfbm.com
                        JAMES L. MINK (Bar No. 219267)
                      7 JMink@wfbm.com
                        WFBM, LLP
                      8 601 Montgomery Street, Ninth Floor
                        San Francisco, CA 94111-2612
                      9 Telephone: (415) 781-7072
                        Facsimile: ( 415) 391-6258
                     10
                        Attorneys for Defendants
                     11 PACIFIC GAS AND ELECTRIC COMPANY
                        and PG&E CORPORATION
                     12

                     13                                     UNITED STATES DISTRICT COURT
                     14                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                     15 DAN CLARKE,                                                 Case No. 20-cv-04629 WHO
                     16                       Plaintiff,                            JOINT STIPULATION AND ORDER TO
                                                                                    EXTEND TIME TO ANSWER FIRST
                     17               vs.                                           AMENDED COMPLAINT AND TO
                                                                                    MODIFY BRIEFING SCHEDULE
                     18 PACIFIC GAS AND ELECTRIC COMPANY;
                        and PG&E CORPORATION
                     19
                                   Defendants.
                     20

                     21              DAN CLARKE (“Clarke”), on the one hand, and PACIFIC GAS AND ELECTRIC

                     22 COMPANY and PG&E CORPORATION (collectively, “PG&E”), on the other hand (Clarke and

                     23 PG&E hereafter, collectively, the “Parties”) hereby enter into this Joint Stipulation to Extend Time

                     24 to Answer First Amended Complaint, and to Modify Briefing Schedule, and seek entry of an order

                     25 thereon.

                     26
                     27

                     28
       LAW OFFICES
Allen Matkins Leck Gamble        Joint Stipulation and [Proposed] Order To Extend Time to Answer FAC and to Modify Briefing Schedule
   Mallory & Natsis LLP
                                                                      Case No. 20-cv-04629 WHO
                            5413434.2
                            4784-84.001
                                Case 3:20-cv-04629-WHO Document 30 Filed 12/28/20 Page 2 of 3



                      1                                                     RECITALS

                      2              A.     WHEREAS, the Parties previously stipulated to extend the deadline for Clarke’s
                      3 response to PG&E’s Motion to Dismiss Clarke’s Complaint (“Motion to Dismiss”) and PG&E’s

                      4 deadline to file a reply in support of the Motion to Dismiss, which extensions were ordered by the

                      5 Court (Dkt 14);

                      6
                                     B.     WHEREAS, the Court previously granted a motion to extend the date of the initial
                      7
                            Case Management Conference (Dkt 21);
                      8
                                     C.     WHEREAS, the Court previously extended the date of the initial Case
                      9
                            Management Conference on its own motion (Dkt 25, Dkt 27) to allow for a ruling on PG&E’s
                     10
                            Motion to Dismiss the Complaint;
                     11

                     12              D.     WHEREAS, following the hearing on PG&E’s Motion to Dismiss, the Court

                     13 Granted in Part and Denied in Part the Motion to Dismiss, and allowed Clarke leave to amend the

                     14 claims dismissed;

                     15              E.     WHEREAS, on December 10, 2020, Clarke filed a First Amended Complaint
                     16 (“FAC”), Dkt. 28), alleging claims for relief under the federal Resource Conservation and

                     17 Recovery Act (“RCRA”) and the federal Clean Water Act (“CWA”);

                     18
                                     F.     WHEREAS, no trial date or other deadlines have been set in this action;
                     19
                                     G.     WHEREAS, the Parties wish to provide additional time for PG&E to respond to the
                     20
                            FAC, and for the Parties to file briefing on any motion to dismiss the FAC;
                     21

                     22              H.     NOW, THEREFORE, Pursuant to Civil Local Rule 6-1(b), the Parties stipulate and

                     23 agree as follows, subject to the Court’s approval:

                     24                                                  STIPULATION
                     25              1.     PG&E’s deadline to plead or otherwise respond to the FAC shall be January 15,
                     26 2021.
                     27              2.     If PG&E files a motion to dismiss in response to the FAC:
                     28
       LAW OFFICES
                                                                                -2-
Allen Matkins Leck Gamble     Joint Stipulation and [Proposed] Order To Extend Time to Answer FAC and to Modify Briefing Schedule
   Mallory & Natsis LLP
                                                                   Case No. 20-cv-04629 WHO
                            5413434.2
                            4784-84.001
                                Case 3:20-cv-04629-WHO Document 30 Filed 12/28/20 Page 3 of 3



                      1                     a.   the deadline for PG&E to answer the FAC and any claim in it shall be tolled

                      2                          during the pendency of the motion and for fourteen days after the Court rules

                      3                          thereon,

                      4                     b. the deadline for Clarke’s opposition shall be February 19, 2021,

                      5                     c. the deadline for PG&E’s reply shall be March 12, 2021, and

                      6                     d. the hearing shall be set for March 26, 2021 at 2:00 p.m., or the Court’s next

                      7                          available date.

                      8

                      9 DATED: December 23, 2020                                      WFBM, LLP

                     10

                     11                                                       By:          /s/ James L. Mink
                                                                                           JAMES L. MINK
                     12                                                               ATTORNEYS FOR PACIFIC GAS AND
                                                                                      ELECTRIC COMPANY AND PG&E
                     13                                                               CORPORATION
                     14
                            DATED: December 23, 2020                                  GROSS & KLEIN LLP
                     15

                     16                                                       By:          /s/ Stuart G. Gross
                     17                                                                    STUART G. GROSS
                                                                                      ATTORNEYS FOR DAN CLARKE
                     18
                        PURSUANT TO STIPULATION, IT IS SO ORDERED as modified: the hearing is set for
                     19 March 31, 2021, at 2 p.m.

                     20 DATED: December 28, 2020

                     21                                                       _____________________________________
                                                                              The Honorable Judge William H. Orrick
                     22

                     23

                     24

                     25

                     26
                     27

                     28
       LAW OFFICES
                                                                                -3-
Allen Matkins Leck Gamble     Joint Stipulation and [Proposed] Order To Extend Time to Answer FAC and to Modify Briefing Schedule
   Mallory & Natsis LLP
                                                                   Case No. 20-cv-04629 WHO
                            5413434.2
                            4784-84.001
